DETAILED ACTION
Allowable Subject Matter
Claims 3, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teach similar biodegradable coating urethane products, the prior art does not teach or reasonably suggest the products have the composition and structures as set forth in claims 3, 9, and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodson, USPGPub. No. 2007/0092712.
Regarding claim 1, Hodson teaches a film having a biodegradable component comprising a biodegradable urethane coating (¶ [0060]) on a substrate (¶ [0008), Fig. 5). 
Regarding claim 4, Hodson teaches that the substrate may be biodegradable (¶ [0002]). 

Claims 1, 4, 5, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aritake et al, USPGPub. No. 2006/0177674.
 Regarding claims 1, 4, and 5, Aritake teaches a film having a biodegradable component comprising a biodegradable urethane coating applied to a biodegradable substrate made from polylactic acid (¶ [0007], [0013]-[0016], [0074], [0111]).

Regarding claim 17, Aritake teaches that the product may comprise an aluminum layer (¶ [0071]).

Regarding claim 19, Aritake teaches that the purpose of the urethane coating is to anchor the substrate to a second substrate (¶ [0147]).

Claims 1, 4, 5, 6, 8, 10, 11, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomker et al., US PGPub. No. 2017/0362478.
Regarding claims 1, 4, 5, and 26, Blomker teaches a biodegradable tape made from a biodegradable urethane coating applied to one side of a biodegradable polymer substrate made from polylactic acid (Abstract, ¶ [0016], [0139]). 

Regarding claims 6 and 10, Blomker teaches that the substrate may be coated with a pressure sensitive adhesive on both sides (¶ [0026], [0148]). 

Regarding claim 8, Blomker teaches that the urethane coating may be formed from a carbohydrate polymer (e.g., a starch) and a polyisocyanate (¶ [0014], [0134]).

Regarding claims 11 and 18, Blomker teaches a release liner on the adhesive (¶ [0138]). Note that such a release liner may correspond to the claimed “second substrate” of claim 19. 

Regarding claim 24, Blomker teaches that the coating solution may include silica (¶ [0123]). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aritake et al, USPGPub. No. 2006/0177674, as applied above, in view of Huver et al., US Pat. No. 5700891.
Regarding claim 2, the teachings of Aritake differ from the present invention in that Aritake does not teach a urethane methacrylate of caprolactone triol. Huver, however, teaches such a urethane composition comprising a urethane methacrylate of caprolactone triol (Abstract, col. 3 ln. 35-57, col. 5 ln. 51 – col. 6 ln. 8). Huver teaches that such compositions have various desirable properties such as low odor and excellent adhesion (col. 11 lb. 18-29). It would have been obvious to one of ordinary skill in the art to use the composition of Huver as the urethane of Aritake, as Huver teaches that such urethanes exhibit low odor and excellent adhesion. 

Claims 12-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blomker et al., US PGPub. No. 2017/0362478, as applied above.
Regarding claims 12, 13, 22, and 23, the teachings of Blomker differ from the present invention in that while Blomker teaches the use of a release liner, Blomker does not explicitly teach that the release liner is biodegradable, nor does Blomker teach the use of a polylactic acid for the release liner. It would, however, have been obvious to one or ordinary skill in the art to make the release liner of 
Regarding claims 14, 15, 20, and 21, the teachings of Blomker differ from the present invention in that although Blomker teaches the presence of UV absorbers in the tape product (¶ [0147]), Blomker does not explicitly teach the presence of UV absorbers in the coating layer specifically. It would, however, have been obvious to one of ordinary skill in the art to include UV absorbers in the coating layer of Blomker, as doing so would protect the tape (and the coating layer specifically) from UV light, in accordance with the teachings of Blomker. Note also that Blomler teaches “light stabilizers” in ¶ [0134], which one of ordinary skill in the art would have understood to include UV absorbers. 

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blomker et al., US PGPub. No. 2017/0362478, as applied above, in view of Chen et al., USPGPub. No. 2013/0108860.
Regarding claim 25, the teachings of Blomker differ from the present invention in that although Blomker teaches the presence of silica in the coating composition (¶ [0134]), Blomker does not specifically teach surface-treated silica nanoparticles. Chen, however, teaches the incorporation of surface-treated silica nanoparticles into such a coating solution (Abstract, ¶ [0012], [0022], [0029]) and teaches that the incorporation of such surface-treated silica nanoparticles improves physical properties while ensuring compatibility between the adhesive and the particle (¶ [0030]-[0033]). It would have bene obvious to one of ordinary skill in the art to use surface-treated silica nanoparticles as the silica nanoparticles of Blomker, as surface treating the nanoparticles would improve compatibility between the coating material and the nanoparticles, in keeping with the teachings of Chen. 
Regarding claim 7, Chen teaches that the modified adhesive may include an acrylic component (¶ [0013]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blomker et al., US PGPub. No. 2017/0362478, as applied above, in view of Mayer et al., US Pat. No. 5288318.
Regarding claim 16, the teachings of Blomker differ from the present invention in that although Blomker teaches that the substrate may be a biodegradable polymer, Blomker does not specifically 
teach cellule acetate. Mayer, however, teaches that cellulose acetate is a biodegradable polymer that is strong, clear, and has a broad range of applications (col. 1 ln. 12-55). It would have been obvious to one of ordinary skill in the art to use cellulose acetate as the biodegradable polymer of Blomker, as cellulose acetate is known in the art to be a biodegradable polymer that is strong, clear, and useful for a broad range of applications. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785